 SWIFT & COMPANY545are assigned, if we are satisfied that on the basis of training or experi-ence the welders utilize a high degree of skill.1BAs the welders involved herein are not assigned to work with anyparticular craft, we find that they do not constitute an appropriateunit for severance purposes.As no possible grouping of employees may constitute an appro-priate unit, we shall dismiss the petition.[The Board dismissed the petition.]MEMBER RODGERS,concurring :I agree with the holding in this case to the effect that this Boardwill no longer permit welders as a group to be severed from a produc-tion and maintenance unit. I would reach such result on these histori-cal bases: (1) That welders as such have not been traditionally repre-sented by any labor organization devoted solely or primarily to therepresentation of welders, and (2) that welders have historically beentreated for representation purposes as part of other crafts-plumbers,machinists, etc.-with which they work in conjunction.By agreeing with the result here, I expressly reject any contentionor inference that welding is not a recognized craft, and that a qualifiedwelder does not possess craft skills.MEMBERMURDOCKtook no part in the consideration of the aboveDecision and Order.ie Cf.Internat2onalPaperCompany,supra.SWIFT &COMPANYandTRUCK DRIVERS AND WAREHOUSEMEN, LOCAL414,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL,PETITIONER.CaseNo. 13-RC-4160.February 8,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearingwas held before Hubert J. Sigal,hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Uponthe entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent cer,alnemployees of the Employer.111 NLRB No. 85. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion Of 'certain, employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.iid' sorters at the Employer's Fort Wayne truck terminal.The Em-ployer opposes an election on the ground that the proposed unit -isc'dnAposed entirely of temporary, part-time employees whose tenure ofemployment is too brief to warrant giving them representation in col-lective bargaining.Swift & Company, an Illinois corporation, is engaged in theprocessing and distribution of meat products throughout the UnitedStates.Its Fort Wayne truck terminal, the only operation involvedherein, commenced business on September 10, 1954.All employees in-%olved work between the hours of 12 midnight and 6 a. in., trans-ferring merchandise shipped in from Chicago to trucks for local de-livery.At the time of the hearing there were 11 men in the unit, 5 ofwhom had been employed from the time the operation first began. Asto the remaining 6 positions, there had been a very high turnoverrate ; the average employee having worked but 5 weeks.The fact that the Employer's operations require a maximum workweek of only 30 hours, rather than 40, does not indicate that the workinvolved is part-time in nature.The work, itself, is permanent andregular.All the employees do similar work under the same condi-tions of employment.The shortness of the workweek and the nighthours might well attract only a limited class of employees and prob-ably result in the inordinate amount of turnover.But high turnoverdue to conditions common to all employees in the unit affords no rea-son for denying them the right to self-organization.'Accordingly,we find the Employer's contention to be without merit.'The following employees constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All loaders, unloaders, and sorters at the Employer's Fort Wayne,Indiana, truck terminal, excluding all other employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]1CfDade)winters SalvageCony pany of ,\Tew York,99 NLRB 337ewe do not regard AlbersSaperMaikets,Inc.,110 NLRB 474,relied upon by the Em-ployer as here controllingThe cited case involved the inclusion of a large group of inter-mittent part-time employees,who corked for a short time during peak penods,in a unitof full-time regular employeesIn the instant case,all employees in the proposed unithave like status and the type of work is regular and permanent.